DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 11/19/2020 in which claim 21 has been added.
Claims 1-21 have been presented for examination.
Claims 1-21 are rejected.

Response to Arguments
Applicant's arguments/amendments to the drawings have overcome the drawing objection previously set forth in the Non-Final Office Action. Applicant notes that “the ‘empty boxes’ in the referenced figures denote standard flowchart symbols for loop limits indicating the end of an iteration cycle” in page 14 of the remarks. Accordingly, the previous drawing objection has been withdrawn.

Applicant's amendments to the claims have overcome the 35 U.S.C. 112(f) claim interpretation previously set forth in the Non-Final Office Action. Accordingly, the previous claim interpretation under 112(f) has been withdrawn.

Applicant's amendments to the claims have overcome the 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action. Accordingly, the previous claim rejections under 112(b) has been withdrawn.

Applicant's arguments/amendments with respect to the 35 U.S.C. 101 rejection (judicial exception) has been considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive.
Applicant alleges in page 17 of the remarks that “Here, even if the claims involve a mental process-which Applicant does not concede-the claims do not recite a mental process because the claims do not 'set forth' or 'describe' a mental process. Instead of a mental process, the claims recite a "spatial-information generation apparatus generating spatial-information of a building" including specific operations executed by a computer processor”.
Examiner respectfully disagrees. Applicant alleges that the claims do not recite a mental process because the claims cannot practically be performed in the mind due the spatial-information generation apparatus including specific operations execute by a computer processor. Examiner notes that the 1) dividing the shape of a reference plane object, 2) setting a section as a simplification section, and 3) simplifying the shape of the reference plane object to generate a simplified shape, can be performed in the human mind with aid of pen and paper. A person can manually section an object, select at least one section, and simplify the shape of the section. Applicant also alleges that the claims include specific operations executed by a computer processor. Examiner notes that the processor is interpreted as an additional element that is mere instructions to apply an exception and is used as a tool. The processor is a generic computer component. The reference-plane acquirer, simplification-section setter, and shape simplifier are merely interpreted as software modules. The instant specification recites in Pg.63, lines 33-36 that “Each process in the embodiments described above can be implemented by software (program). Thus, the embodiments35 described above can be implemented using, for example, a general-purpose computer apparatus as basic maintained.

Applicant alleges in page 18-19 of the remarks that “In this regard, the pending claims are similar to claim 2 of Example 37 ("Relocation of Icons on a Graphical User Interface") of the 2019 PEG Examples, which the Office indicates to be patent-eligible under Step 2A, Prong 1. See 2019 Subject Matter Eligibility Examples: Abstract Ideas ("2019 Examples") at 3. For claim 2 of Example 37, the Office explains that "the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components." Id. The Office specifies that "the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated ... is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage." Id. Here, like the claim 2 of Example 37, Applicant's claims "do[] not recite a mental process because the steps are not practically performed in the human mind." Id. For example, a human mind cannot practically perform operations of "divid[ing] the shape of the reference plane object into a plurality of section on the basis of the first relation information, and sets at least one of the sections as a simplification section, which is a target to be simplified." At least this recitation cannot practically be performed by a human mind. Accordingly, Applicant's claims do not recite a mental process. M.P.E.P. § 2106.04(a)(2)”.
	Examiner respectfully disagrees. Examiner notes that claim 2 of Example 37 is different than the instant claims. Claim 2 of example 37 is directed to determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time, which is not practically performed in the human mind, at least because it requires a processor maintained.

Applicant alleges in page 20-21 of the remarks that “The claims integrate an improvement in the technical field because, as explained in Applicant's Specification, the claims describe a processor configuration that improves the technical field of three-dimensional building information model and building information modeling (BIM) visualization. See Published Application at [0003]-[0004], [0046]. The field of BIM faces "[p]roblems such as labor and time for putting the Information in order and securing of consistency with the BIM model." Id. At [0006]. The claimed apparatus and method address these issues because they enable "a reduction in cost of a simulation, and standardization and improvement of machining quality of BIM data are achieved," improve the "accuracy of the control of equipment," and facilitate "a re-disposition of plan of equipment." Id. at [0253]. Thus, the particular configuration and operation of the processor reflect recited in amended claim 1, reflect an improvement in the technical field” and “In the Office Action, the Examiner alleges that there is no integration of the judicial exception because the "computer components mentioned above are recited in a high level of generality." Office Action at 7. Applicant respectfully submits, however, that focusing on the processor as the sole "additional element" for the Step 2A Prong 2 evaluation is improper. As emphasized in the M.P.E.P., "it is critical that examiners look at the claim 'as a whole,' in other words, the claim should be evaluated 'as an ordered combination, without ignoring the requirements of the individual steps."' M.P.E.P. § 2106.05(a). Applicant respectfully submits that focusing on the processor only does not consider "the claim as a whole" because other elements, such as a "first spatial object" or a "reference plane object" are additional elements that reflect the improvement to the field. When considered in combination and as a whole, these additional elements reflect an improvement to computer functioning that integrate a practical application. See M.P.E.P. § 2106.05(a)”.
	Examiner respectfully disagrees. Applicant alleges that the claims describe a processor configuration that improves the field of 3D BIM. However, the instant specification recites in Pg.63, lines 33-36 that “Each process in the embodiments described above can be implemented by software (program). Thus, the embodiments35 described above can be implemented using, for example, a general-purpose computer apparatus as basic hardware”. The processor is merely a general-purpose computer that implements software. Additionally, the claims do not reflect the asserted improvements. Applicant points to paragraph [0253] of the PGPUB regarding cost reduction and improved accuracy. However, paragraph [0252-0253] is directed to displaying results concerning machining, feeding back space information of a machining result to control of equipment, and comparing machining results. These features are no captured in the claims. Examiner suggests amending the claims to capture the features in paragraph [0252-0253].  Applicant also alleges that first spatial object and a reference plane object are additional elements that reflect the improvement to the field. However, maintained.

Applicant alleges in page 22-23 of the remarks that “Here, the elements in combination amount to significantly more because, they recite a "non-conventional and non-generic arrangement that provide[s] a technical improvement in the art." M.P.E.P. § 2106.05(d)(l)(3). In the Office Action, the Examiner concludes the claims do not recite "significantly more" because "[a]cquiring/obtaining information such as attribute information, relation information, and a reference object are insignificant extra-solution activity." Office Action at 8. However, Applicant respectfully submits that the amended claims do more than this. For example, amended claim 1 recites specific simplification that "divides the shape of the reference plane object into a plurality of section on the basis of the first relation information, and sets at least one of the sections as a simplification section." At least the combination of "simplification-section setter" and "shape simplifier" reflect an inventive concept because they "[a]dd[] a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field." M.P.E.P. § 2106.05. In any case, to the extent the Examiner maintains that elements in the amended claims are "generic" or "well-understood, routine, and conventional," Applicant respectfully requests that the Examiner meet the necessary burden of Step 2B in providing the support for the rejection according to M.P.E.P. § 2106.07(a) (Ill)(" Evidentiary Requirements In Making A§ 101 Rejection")” and “Because Applicant's amended claims recite additional elements that were not "well-understood, routine, conventional activity" and they also recite "improvements to any other technology or technical field," for the reasons described above, Applicant's claims amount to "significantly more" than any asserted abstract idea under Step 2B. Accordingly, the rejection under§ 101 should be withdrawn for this additional reason”.
Examiner respectfully disagrees. Applicant appears to be referencing the Berkheimer memo regarding "well-understood, routine, and conventional". However, examiner notes that nowhere in the rejection is "well-understood, routine, and conventional" mentioned. MPEP 2106.07(a) (Ill) recites “At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B”. The previous office action does not assert any additional limitations as well-understood, routine, and conventional. Examiner notes that the acquiring/obtaining data is directed to mere insignificant extra solution activity. Examiner notes that MPEP 2106.05(g) mentions that Examiners may consider the following when determining whether an additional element is insignificant extra-solution activity: “(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e. all uses of the recited judicial exception require such data gathering or data output). See Mayo, 568 U.S, at 79, 101 USPQ2d at 1968; OiP Techs., inc. v. Amazon.corn, inc., 788 F.3d 1358, 1383, 115 USPQ2d 1090, 1092-93 (Fed, Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”. The instant claims are directed to generating spatial-information of a building, as recited in the preamble. Here, the first limitation of acquiring information amounts to necessary data gathering. This argument has been fully considered but has been found unpersuasive. Therefore, the 101 rejection is maintained.

Applicant's arguments/amendments with respect to the 35 U.S.C. 103 rejection has been considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive.

Applicant alleges in page 25-26 of the remarks that “In the Office Action, the Examiner alleges that Masutani describes a "simplification-section setter" by describing a "threshold value TS" along a "feature shape that is the target of the simplification process." Office Action at 16 (citing Masutani at [0022], [0027]). However, while Masutani describes a simplification process, Masutani fails to disclose a "simplification-section setter that divides the shape of the reference plane object into a plurality of section on the basis of the first relation information, and sets at least one of the sections as a simplification section," as recited in amended claim 1 (emphases added). As described in Applicant's Specification, "[t]he simplification section is a target section of simplification of a shape generated by dividing a side, which forms the reference plane, into a plurality of sections." Published Application at [0101]. That is, in "divid[ing] the shape of the reference plane object into a plurality of section on the basis of the first relation information" a part of edges forming the reference plane are simplified. Masutani, however, is silent with respect to such simplification. Instead, Masutani's simplification is based on classifying the edges in the data into four categories, taking an edge from each of these categories, and combining the four edges for convenience to create a candidate shape. See Masutani at [0050]. Thus, Masutani's simplification process does not simplify an edge from one position to another and it does not "divide[] the shape of the reference plane object into a plurality of section on the basis of the first 
Applicants arguments regarding Masutani failing to disclose "simplification-section setter that divides the shape of the reference plane object into a plurality of section on the basis of the first relation information, and sets at least one of the sections as a simplification section" are moot based on a new ground of rejection necessitated by the amended claims. The claims have been amended to recite the feature of dividing the shape of the reference plane object and setting one of the divided sections as a simplification section. Although Masutani discloses a simplification process, it does not appear to explicitly disclose dividing a shape of the plane object into section based on first relation information. Baig is relied upon for teaching the newly amended feature of the independent claim. See Below.

Applicant alleges in page 26 of the remarks that “Baig is also silent regarding "a simplification-section setter that divides the shape of the reference plane object into a plurality of section on the basis of the first relation information, and sets at least one of the sections as a simplification section, which is a target to be simplified," as recited in claim 1. For example, Baig (like Masutani) is silent regarding "divid[ing] the shape of the reference plane object into a plurality of section on the basis of the first relation information" For at least these reasons, a prima facie case of obviousness cannot be established with respect to amended claim 1 based on Masutani and Baig”.
Examiner respectfully disagrees. Examiner points to Fig. 3.3 of Baig which shows the cell decomposition of the footprint which is the division of the object. The cells are then simplified as shown in the right of Fig 3.3 Additionally, Baig discloses in (Pg. 91, maintained.

Applicant alleges in page 27-28 of the remarks that “In the Office Action, the Examiner contends the Masutani's overall views, shown in Figures 3 and 8, as first and second spaces. Office Action at 17. However, the overall views are not "space which is adjacent to the first space on the basis of the first relation information," as recited in claim 2. For example, Masutani only shows a diagram of the entire building and does not take into account the spaces within the building. Masutani does not disclose "the first space and another space which is adjacent to the first space on the basis of the first relation information" (as recited in amended claim 2) because Masutani does not describe the first and second spaces or uses a section (border) between the first space and the second space. Further, because Masutani is silent regarding the interior of the building, Masutani does not take into account the components of the building, such as rooms, equipment. Moreover, Baig fails to cure this deficiency in Masutani. Accordingly, claim 2 is independently allowable over Masutani and Baig”.
Applicant’s arguments regarding Masutani failing to teach claim 2 are moot based on a new ground of rejection necessitated by the amended claims. The claims have been amended to clarify that a section between two adjacent spaces are found and is set as section ends. Baig is relied upon for teaching claim 2. Applicant argues that Baig does not teach amended claim 2. Examiner respectfully disagrees as Baig discloses (in Fig. 4.10, 4.25, and 4.26) adjacent spaces and simplifying the sections between the adjacent spaces. This argument has been fully considered but has been found unpersuasive. Therefore, the 103 rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1-18 and 21 are system claims directed to generating spatial information. Claim(s) 19 are method claims directed to generating spatial information. Claim(s) 20 are CRM claims directed to generating spatial information.

Regarding independent claim 1
Step 2A – Prong One
The claim(s) recite(s) divides the shape of the reference plane object into a plurality of section on the basis of the first relation information, and sets at least one of the sections as a simplification section, which is a target to be simplified; and simplifies the shape of the reference plane object in the simplification section to thereby generate the reference plane object in the simplified shape which are considered to be mental steps. The limitations of setting a simplification section and simplifying the shape of the object to generate a simplified shape as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, “simplification-setter”, and “shape simplifier”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “divide”, “set”, and “simplify” in the context of this claim encompasses a person to manually divide/select a section and simplify the shape of an object. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – processor, simplification-section setter, shape simplifier, and reference-plane acquirer. The computer general-purpose computer apparatus as basic hardware” in Pg.63, lines 33-36 of the instant application) and merely amounts to no more than data collection such that it amounts to no more than mere instructions to apply the exception using a generic computer component and insignificant extra solution activity (i.e., “a reference-plane acquirer that acquires, on the basis of a first spatial object related to a first space, which is one of 5the constituent elements, first attribute information indicating attributes of the first spatial object, and first relation information indicating a relation between the first spatial object and objects of other constituent elements of the building, a reference plane object related to a plane of a part of 10the first space from the first spatial object and generates a shape of the reference plane object” [See MPEP 2106.05 (insignificant pre-solution activity)], Which is merely just obtaining information). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above 

 Dependent claims 2-18 and 21 are further drawn to mental steps which are used to further define the generation of spatial information. Such limitations include, for example, setting a section where two spaces are adjacent, determining presence of overlap, linearizing convex/concave sections, generate direction axes, dividing a region, aggregate objects adjacent, and set shapes related to designated elements which are mental steps. The claims further recite granting information (insignificant pre-solution activity), output data representing location information (insignificant post-solution activity), receive designation of a spatial object (insignificant pre-solution activity), output an image of simplified shape (insignificant post-solution activity), and extract information from a storage (insignificant pre-solution activity). These limitations further define the step for generating spatial information and are considered to be drawn to the abstract idea without adding significantly more. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements 

Claims 19 recite similar limitations as claims 1. All the limitations contained in claims 19 are also contained in claims 1. Therefore, claims 19 are rejected similarly.

Claims 20 recite similar limitations as claims 1. All the limitations contained in claims 20 are also contained in claims 1. Therefore, claims 20 are rejected similarly.

Claims 1-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “generates a shape of the reference plane object” in line 10-11 of the claim. It is unclear as to what information is used in the generation of the shape of the reference plane object. The limitation recites acquiring first attribute information, first relation information, and a reference plane object. It is unclear as to if the acquired information are used in the generation of the shape or if a certain combination is used for the generating of the shape. It is for this reason that the claim is indefinite. Claims 19 and 20 recites similar limitations as claim 1 and are rejected similarly.

Claim 1 recites “at least one of the sections” in line 14 of the claims. It is unclear as to what the sections are being referred to. Examiner suggests amending the claims to recite “sets at least one section of the plurality of section as a simplification section” if referring back to the plurality of section. Further clarification is required. Claims 19 and 20 recites similar limitations as claim 1 and are rejected similarly.

Claim 2 recites “finds a section in which the first space and another space which is adjacent to the first space on the basis of the first relation information” in line 4-5 of the claim. It is unclear as to what in meant by the above limitation Further clarification is required regarding a section. It that the above limitation may be incomplete or may contain typos. Examiner interpreters the above limitation as finding a section between a first space and another space. It is for this reason that the claim is indefinite.

Claim 2 recites “sets both ends of the found section as section ends” in line 6-7 of the claim. It is unclear as to what is meant by the above limitation. What are both ends referring to? What is meant by section ends? It is for this reason that the claim is indefinite. Further clarification is required.

Claim 2 recites the limitations "the adjacent section ends" in line 16 of the claims. There is insufficient antecedent basis for this limitations in the claim. No previous mention of an adjacent section ends has been established. 

Claim 3 recite the limitations "the second space" in line 7 of the claims. There is insufficient antecedent basis for this limitations in the claim. No previous mention of a second space has been established. 
Claims not specifically mentioned are rejected by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Masutani et al (Foreign application JP2007087331A “Masutani”) in Baig”).

Regarding claim 1, Masutani teaches A spatial-information generation apparatus generating spatial-information of a building which includes a plurality of spaces as constituent elements thereof, the apparatus comprising a processor configured to execute a program ("FIG. 1 is a schematic configuration diagram of a feature shape simplifying device 10 as an example. This device 10 includes a CPU 21 for performing arithmetic processing” [0022]; See also Fig 3 and 8 which show the plurality of spaces in the building.) to provide at least: 
a reference-plane acquirer that acquires ("FIG. 5 is a flowchart showing the processing executed by this device 10. When the feature shape database BDB is prepared and the start of the simplification process is instructed via the keyboard 25, the simplification device 10 first accesses the feature shape database BDB and then from the database BDB to the first feature. A process of reading the shape data is performed (step S100). In short, the data corresponding to one building shown in FIG. 2 is read from the hard disk 30." [0026]), on the basis of a first spatial object related to a first space, which is one of constituent elements configuring a building ("FIG. 3 is an explanatory diagram showing a correspondence relationship with outer frame surface information for one building registered in the feature shape database BDB. As shown in the figure, this feature shape is composed of 17 sides, and all sides are connected at connection points. This connecting point CP is represented by a set (x1, y1)... (xn, yn) of its x-coordinates and y-coordinates from the connecting point CP1 to the connecting , first attribute information indicating attributes of the first spatial object ("FIG. 2 shows an example of the data structure of the feature shape database BDB. As shown in the figure, in this example, the feature shape database BDB roughly stores “element type”, “number of hollow surfaces”, and “outer frame surface information”. The element type is information indicating what kind of element the map database GDB corresponds to, since the database BDB constitutes a part of a higher map database. In the present embodiment, the element type has a value indicating that the information is a face or hollow information in the map database GDB. The number of cut-out surfaces is information indicating the number of cut-out portions when one feature shape has cut-out portions" [0023]; See Fig.3) …a reference plane object related to a plane of a part of the first space from the first spatial object ("Although it is possible to input the planar shape of a building based on architectural drawings, in order to reduce the trouble of inputting the shape of a large number of buildings, for example, aerial photographs are used and methods such as figure recognition are used. A polygon (polygonal shape) that represents the planar shape of a building is generated by using this." [0002]) and generates a shape of the reference plane object (Fig.3 shows the generated shape of the object);
Although Masutani discloses coordinates of the outer frame of the object and dividing sides of the object (“Considering that the feature shape is often based on a quadrangle, the feature shape may be determined by which of the four divided regions it belongs to.” [0010]; “When dividing all directions into several parts, a predetermined specific direction (for example, an angle corresponding to the east direction) may be  Baig teaches first relation information indicating a relation between the first spatial object and objects of other constituent elements of the building (Baig: "topological relationship is established between faces of footprints and their corresponding vertices (see Appendix C). For this purpose, two tables (e.g. faces and vertices) are linked to each other shown in Figure 4.3... Figure 4.4 shows dimensions of projected 2D footprints and exterior shells of simple building blocks. Each polygon represents one building block." [Pg.64-65, Sec 4.3]; Figure 4.3 shows topological relationship between faces of footprint and vertices; Figure 4.4 shows footprint of the sample building with adjacent elements);
a simplification-section setter (“The platform used for generalization process was Matlab (version 7.6.0, MathWorks) operated on a Core ™ i7 CPU @ 2.40 GHz, 4.00 GB RAM” [Pg.99, Sex 5.3]; “Figure 5.18 shows a GUI developed as part of this research which loads data models, selects generalization operation and receive threshold values to simplify edges or vertices for simplification of surface exteriors” [Pg.120, Sec 5.8]) that divided the shape of the reference plane object into a plurality of section on the basis of the first relation information (“building footprints lying with a certain distance (10m) are divided into a number of groups” [Pg.91, Sec 4.4.3.1]; Figure 3.3 shows “Generalization of footprint by half space generation and cell decomposition: original footprint (left), cell-decomposition (middle) and final result (right)” [Pg.48, Sec 3.71]; The cells are the divided sections; “topological relationship is , and sets at least one of the sections as a simplification section, which is a target to be simplified (Figure 3.3 shows “Generalization of footprint by half space generation and cell decomposition: original footprint (left), cell-decomposition (middle) and final result (right)” [Pg.48, Sec 3.71]; The cells shows the division of sections and the simplified result are shown on the right; Fig. 3.6 shows the space being divided and the space being simplified as shown in the right); and
a shape simplifier that simplifies the shape of the reference plane object in the simplification section to thereby generate the reference plane object in the simplified shape (Fig. 1.4b shows the simplification of (a), Examiner notes that the object in Fig.1.4 is the same as the object in Fig. 4.27 which shows the division; Fig 4.27 shows he grouping and division of the building footprint using Delaunay triangulation; Fig 4.28 shows the simplified ground plans in green and the original space in red).
Masutani and Baig are analogous art because they are from the same field of endeavor of simplifying building models. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Masutani with relation information and division disclosed by Baig. One of ordinary skill in the art would have been motivated to make this modification “for accurate reconstruction of 3D city models” and since “3D generalization of point could reduce the errors in the estimated parameters significantly” (Baig, [Pg.4, Sec 1.1.1]). 

Regarding claim 2, Baig further teaches wherein the simplification-section setter: finds a section in which the first space and another space which is adjacent to the first space on the basis of the first relation information (“Amalgamation or merging process combines adjacent objects to one new object. A portion of space commonly shared by two objects can be merged or amalgamated” [Pg.43, Sec 3.2]; Fig 4.25 shows roof structure with a gap between adjacent roofs due to generalization and corrected by filling gap approach); sets both ends of the found section as section ends (Fig 3.9 shows the aggregation of wall footprints based on structure FEdge; examiner notes the section ends in interpreted as the section between the spaces; See also Fig 4.10 which shows the generalization of the building model, the figure shows 3 buildings in which the space between the adjacent section are interpreted as the section ends); and sets a section between the adjacent sections ends as the simplification section (Fig 4.10a-c show the process of the simplification of the section of adjacent section; See also Fig 4.26).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Masutani with the section ends disclosed by Baig. One of ordinary skill in the art would have been motivated to make this modification for “removal of insignificant geometric details” (Baig, [Pg.23, Sec 1.8]), to “change the shape of objects due to certain modifications made in their geometries” (Baig, [Pg.42, Sec 3.2]), and “create groups of building ground plans” (Baig, [Pg.53, Sec 3.8]).


Regarding claim 3, Masutani further teaches wherein the shape simplifier: confirms whether an overlapping portion is present, the overlapping portion being between a simplified reference plane object in the first space and a simplified reference plane object in the second space which is different from the first space ("The evaluation of the candidate shape thus obtained may be performed by calculating an evaluation value using each area of the feature shape and the candidate shape and the area based on the overlap of both shapes. Various methods can be considered for evaluation using such evaluation values. For example, as an area based on the overlap between both shapes, at least one of the area of the overlapping portion of both shapes and the area of the portion where the candidate shape does not overlap the feature shape is obtained, and the feature of this area is obtained. It is also possible to adopt a configuration in which the evaluation value is obtained using the ratio of the shape to the area." [0016]; The threshold value TS takes into account the distance to the adjacent building and the lambda valye gives priority to make sure adjacent buildings are not overlapped with each other (See [0027] and [0040]); The adjacent buildings are different from the first space); and further simplifies a shape of the overlapping portion to eliminate the overlapping portion, when the overlapping portion is present ("when AA is defined as AA=A-AB, that is, the area where the original feature shape protrudes from the overlapping shape with the candidate shape, SC=(A-AA-λBB)/ Since it can be transformed into A, the score SC ultimately evaluates both the area AA where the focused candidate shape is too small and the area BB where it is too large with respect to the feature shape. Therefore, if λ=1, equal weighting is applied to the excessively small portion and the excessively large portion, and if λ=0, giving priority to the fact that the simplified shapes of adjacent buildings are not overlapped with each other. The division by the whole A is to make the score SC a value that does not depend on the size of the feature shape (normalization)." [0040]).

Regarding claim 4, Masutani further teaches wherein the shape simplifier: traces the simplification section in a direction decided in advance (“When dividing all directions into several parts, a predetermined specific direction (for example, an angle corresponding to the east direction) may be used as a reference, and M parts may be divided from the reference direction” [0011]; Fig,8 shows clockwise direction); and recognizes a convex section or a concave section present in the simplification section and linearizes the convex section or the concave section to thereby simplify the simplification section ("Since the feature shape shown in FIG. 8 has eight connection points CP1 to CP8, eight sides S1 connecting adjacent connection points CP clockwise from the smallest number to the largest number are connected." [0035]; Fig.8 shows a concave and convex section. Fig.10 shows the linearization of the concave and convex section as a simplified shape).

Regarding claim 6, Masutani further teaches further comprising a spatial-structure machiner (“This device 10 includes a CPU 21 for performing arithmetic processing” [0022]) that divides a region of the reference plane object into a plurality of divided pieces on the basis of shapes of fourth constituent elements , which are one kind of the constituent elements of the building, in the shape of the reference plane object and directions of the fourth constituent elements and, as long as a new piece of the divided piece having an area exceeding a predetermined threshold is not generated, combines the divided piece having a minimum area among the plurality of divided pieces with another of the divided pieces to thereby generate the new divided piece ("Since there can be many candidate shapes to be combined, the area of each shape is a predetermined ratio with respect to the area of the feature shape as a predetermined condition that two or more shapes to be combined satisfy...the condition may be limited to the combination of two shapes based on the normal shape of the feature. This is because most of the “L”-shaped features and the like can find a simplified shape by combining two shapes. Of course, since there are "U"-shaped features, it is possible to combine up to three or more shapes." [0020]; "Considering that the feature shape is often based on a quadrangle, the feature shape may be determined by which of the four divided regions it belongs to." [0010]).

Regarding claim 7, Masutani further teaches wherein the spatial-structure machiner calculates a ratio of a longitudinal width or a lateral width of a first divided piece among the plurality of divided pieces to a smallest longitudinal width or lateral width in the plurality of divided pieces and divides the longitudinal width or the lateral width of the first divided piece by the ratio ("The side can be classified according to which range the direction from the starting point to .

Regarding claim 8, Masutani further teaches wherein the spatial-structure machiner divides a longitudinal width or a lateral width of the plurality of divided pieces on the basis of a designated unit area ("When dividing all directions into several parts, a predetermined specific direction (for example, an angle corresponding to the east direction) may be used as a reference, and M parts may be divided from the reference direction. The longest side among them may be found, and the direction of the side may be used as a reference for division into M pieces. In general, features are often formed in consideration of the sunshine, so it is meaningful to classify the sides with reference to a specific direction such as the east. In addition, since the longest side among the sides forming the feature often indicates the directionality of the basic shape of the feature, all directions are divided into M pieces based on the longest side." [0011]; "The union is generated as follows. Of the candidate shapes (both quadrangles) generated in step S140, N2 pieces are taken out in descending order of area, and the ratio (B/A) of the area B to the area A of the feature shape exceeds a predetermined value T2. The union of two quadrangles is generated for the existing ones, and this is set as a new candidate shape. In the example shown in FIG. 8, as shown in FIG. 13, the union SSor of the quadrangle dS1 formed by the sides S1-S2-S5-S8 and the quadrangle dS2 formed by the sides S2-S3-S4-S5 is newly added. It becomes a candidate shape." [0042]).

Regarding claim 11, Baig further teaches wherein the spatial-structure machiner aggregates, on the basis of the first relation information, among a plurality of reference plane objects related to a spatial object related to a plurality of spaces, which are the constituent elements of the building, the reference plane objects adjacent to the reference plane object related to the first space (Baig: .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Masutani with aggregation disclosed by Baig. One of ordinary skill in the art would have been motivated to make this modification for “removal of insignificant geometric details” (Baig, [Pg.23, Sec 1.8]), to “change the shape of objects due to certain modifications made in their geometries” (Baig, [Pg.42, Sec 3.2]), and “create groups of building ground plans” (Baig, [Pg.53, Sec 3.8]).

Regarding claim 13, Baig further teaches further comprising a machining-result shaper that grants, to the divided piece, on the basis of at least one of the first spatial object, the first attribute information, and the first relation information, information concerning height of the first spatial object ("All parameters of attributes of the roof structures need to be calculated during and at least one of attribute information and relation information common to the reference plane object and the first spatial object to thereby generate a shaped object ("Node or point is fundamental building-block of city objects which can be described as end location of an edge. Points are described and stored with two numbers (x, y) coordinates in 2D space. While in 3D Euclidean space, every point can be determined by a triple coordinates (x, y, z) e.g. point cloud obtained from Terrestrial Laser Scanning or LiDAR etc. A line is a 1D shape that links two points with coordinates by a direct path therefore it is considered as a simplest type of segment. Volumetric geometries of 3D city models (e.g. buildings, trees, lampposts, etc.) are modelled using geometric primitives (points, edges, faces) and surfaces or solids is bounded by a closed surface." [Pg.28, Sec 2.2]; Figure 4.4 shows the footprints of the 3D building block which have a height element; See also Fig 4.23).


Regarding claim 12, Baig further teaches further comprising a machining-result shaper that grants, to the simplified reference plane object, on the basis of at least one of the first spatial object, the first attribute information, and the first relation information, information concerning height of the first spatial object ("All parameters of attributes of the roof structures need to be calculated during generalization and reconstruction process. Following are the attributes which contain these values. (i) Type of roof (e.g. gabled, pent, shed, etc.). (ii) Height of roof (i.e. the height of each cell of extruded roof structures). (iii) Height of eaves (i.e. the highest height of shed and gabled roof structure). (iv) Height of ridge (i.e. the lowest shed and gabled roof structures). (v) Angle of roof (i.e. the angle in which the roof is tilted). For shed and gabled roof structures, this angle is calculated from the difference between the normal vector of the segment and the normal vector of the horizontal plane. (vi) x-direction (i.e. direction along x-axis of vector of gabled and shed structures of roofs opposite to 180 degrees of other plane). (vii) y-direction (e.g. direction along y-axis of vector of gabled and shed structures of roofs opposite to 180 degrees of other plane)." [Pg.86, Sec 4.4.2]) and at least one of attribute information and relation information common to the reference plane object and the first spatial object to thereby generate a shaped object ("Node or point is fundamental building-block of city objects which can be described as end location of an edge. Points are described and stored with two numbers (x, y) coordinates in 2D space. While in 3D Euclidean space, every point can be determined by a triple coordinates (x, y, z) e.g. point cloud obtained from Terrestrial Laser Scanning or LiDAR etc. A line is a 1D shape that links two points with coordinates by a direct path therefore it is considered as a simplest type of segment. Volumetric geometries of 3D city models (e.g. buildings, trees, lampposts, etc.) are modelled using geometric primitives (points, edges, faces) and surfaces or solids is bounded by a closed surface." [Pg.28, Sec 2.2]; Figure 4.4 shows the footprints of the 3D building block which have a height element; See also Fig 4.23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Masutani with height information disclosed by Baig. One of ordinary skill in the art would have been motivated to make this modification “for accurate reconstruction of 3D city models” and since “3D generalization of point could reduce the errors in the estimated parameters significantly” (Baig, [Pg.4, Sec 1.1.1]).

Regarding claim 14, Masutani further teaches wherein the shape simplifier grants, when a part or all of designated seventh constituent elements are simplified, a restoration indicator for restoring the part or all of the seventh constituent elements ("it is naturally possible that simplification cannot be performed. In this case, the original data that is not simplified (see FIG. 2) is directly stored in the , and the machining-result shaper restores the part or all of the seventh constituent elements on the basis of the restoration indicator ("it is naturally possible that simplification cannot be performed. In this case, the original data that is not simplified (see FIG. 2) is directly stored in the simplified feature shape database SDB." [0025]; "it is determined whether or not even one union could be generated (step S180), and if none can be generated, it is determined that the simplification process cannot be performed, and the process proceeds to step S125 described above, and the original data is directly output," [0043]; As a result of the simplificaiton not being possible, the original data is outputted.).

Regarding claim 16, Baig further teaches wherein the machining-result shaper outputs data representing, in a hierarchical structure, location information of the shaped object (“Points are described and stored with two numbers (x, y) coordinates in 2D space. While in 3D Euclidean space, every point can be determined by a triple coordinates (x, y, z) e.g. point cloud obtained from Terrestrial Laser Scanning or LiDAR etc.” [Pg.28, Sec 2.2]) on the basis of at least one of a structural relation, a configuration relation, and a connection relation of the constituent elements configuring the building ("Figure 3.1 shows the interpretation of building parts from .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Masutani with heierarchical structure disclosed by Baig. One of ordinary skill in the art would have been motivated to make this modification “for accurate reconstruction of 3D city models” and since “3D generalization of point could reduce the errors in the estimated parameters significantly” (Baig, [Pg.4, Sec 1.1.1]).

Regarding claim 17, Masutani further teaches an inputter that receives designation of the first spatial object ("a keyboard 25 with a mouse for inputting a user's instruction, a shape of a feature being processed, and the like." [0022]); an outputter that outputs an image of a shape of the simplified reference plane object of the first spatial object or data concerning the shape or location information of the simplified reference plane object of the first spatial object ("the simplified feature shape database SDB is formed for displaying and outputting from the feature shape database BDB" [0048]).

Regarding claim 18, Masutani further teaches further comprising an extractor that extracts, when the first space is designated, the first spatial object, the first attribute information, and ("When the feature shape database BDB is prepared and the start of the simplification process is instructed via the keyboard 25, the simplification device 10 first accesses the feature shape database BDB and then from the database BDB to the first feature. A process of reading the shape data is performed (step S100). In short, the data corresponding to one building shown in FIG. 2 is read from the hard disk 30" [0026]; "FIG. 2 shows an example of the data structure of the feature shape database" [0023]), wherein the extractor determines a similarity degree of a shape of the simplified reference plane object related to the first space and a shape of the simplified reference plane object related to a third space ("After that, it is determined whether or not the simplification process has been completed for all the buildings stored in the feature shape database BDB (step S170). If not completed, the process returns to step S100 to extract the feature shape database BDB." [0041]; “as the area increases, only candidate shapes that are similar to the feature shape are output” [0045]), which is one of the constituent elements of the building and, when the similarity degree exceeds a predetermined threshold, extracts a third spatial object related to the third space when being instructed to extract a spatial object related to a space similar to the first space ("the threshold value TS for evaluating simplification is changed as shown in FIG. 6 depending on the area SS of the feature shape. Therefore, as the area increases, only candidate shapes that are similar to the feature shape are output. The larger the shape, the larger the area itself that is protruding or lacking even if the proportion of coincidence is equal. Therefore, as the area SS of the feature shape increases, only those having a high matching rate are output as the simplified shape." [0045]; "After that, it is determined whether or not the simplification process has been completed for all the buildings stored in the feature shape database BDB (step S170). If not completed, the process returns to step S100 to extract the feature shape database BDB. Data acquisition process is repeated." [0041]). Baig further teaches the first relation information ("topological relationship is established between faces of footprints and their corresponding vertices (see Appendix C). For this purpose, two tables (e.g. faces and vertices) are linked to each other shown in Figure 4.3... Figure 4.4 shows dimensions of projected 2D footprints and exterior shells of simple building blocks. Each polygon represents one building block." [Pg.64-65, Sec 4.3]; Figure 4.3 shows topological relationship between faces of footprint and vertices; Figure 4.4 shows footprint of the sample building with adjacent elements).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Masutani with relation information disclosed by Baig. One of ordinary skill in the art would have been 

Claim 19 recite method claims corresponding with system claim 1, and have similar subject matter. Therefore, claim 19 is rejected similarly as claim 1.

Claim 20 recite CRM claims corresponding with system claim 1, and have similar subject matter. Therefore, claim 20 is rejected similarly as claim 1.

Regarding claim 21, Baig further teaches wherein the simplification-section setter sets, on the basis of the first relation information (Baig: "topological relationship is established between faces of footprints and their corresponding vertices (see Appendix C). For this purpose, two tables (e.g. faces and vertices) are linked to each other shown in Figure 4.3... Figure 4.4 shows dimensions of projected 2D footprints and exterior shells of simple building blocks. Each polygon represents one building block." [Pg.64-65, Sec 4.3]; Figure 4.3 shows topological relationship between faces of footprint and vertices; Figure 4.4 shows footprint of the sample building with adjacent elements), shapes related to designated second constituent elements of the building in the shapes of the reference plane object (“Buildings can be decomposed and inter-linked based on their semantics such as BuildingParts, Rooms, WallSurfaces, etc. and geometric structures into CompositeSurfaces” [Pg. 34, Sec 2.4.3]; Fig 4.9 shows the shape setting on the simplification process; “Result of simplification of building footprint model based on edge-remove approach is presented .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Masutani with shape setting disclosed by Baig. One of ordinary skill in the art would have been motivated to make this modification “for accurate reconstruction of 3D city models” and since “3D generalization of point could reduce the errors in the estimated parameters significantly” (Baig, [Pg.4, Sec 1.1.1]).

Allowable Subject Matter
Claims 5, 9-10, and 15 would be allowable if rewritten to overcome the above rejection(s) set forth in this office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)-272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMINI SHAH can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127